Title: From George Washington to William Heath, 26 September 1780
From: Washington, George
To: Heath, William


                        
                            Dr Sir
                            Robinson’s House 26 Sept 1780
                        
                        In the present situation of things I think it necessary that You should join the army and request that You
                            will do it. You will come to Head Qrs youself. The rout thro Litchfield will be the most eligible for You, on account of
                            security, and You may direct your baggage to halt at Fish Kill for your further orders. I write to the Count de Rochambeau
                            by this conveyance, & I trust that your coming away now, will not be attended with any material inconvenience to
                            him.
                        I cannot conclude without informing You of an event which has happened here, which will strike You with
                            astonishment and indignation. Major General Arnold has gone to the Enemy. He had had an interview with Major André
                            Adjutant General of the British Army and had put into his possession a state of the army—of the Garrison at this post—of
                            the number of men considered as necessary for the defence of it—a Return of the ordnance—and the disposition of the
                            Artillery Corps in case of an alarm. By a most providential interposition Major André was taken in returning to New York
                            with all these papers in General Arnold’s hand writing, who hearing of the matter kept it to himself—left his Quarters
                            immediately under protest of going over to West point on Monday forenoon about an hour before my arrival—then pushed down
                            the river in the barge, which was not discovered till I had returned from West point in the afternoon and when I received
                            the first information of Mr André’s capture. Measures were instantly taken to apprehend him, but before the Officers sent
                            for the purpose could reach Verplank’s point, he had passed with a flag, & got on board the Vulture Ship of War
                            which lay a few miles below. He knew of my approach and that I was visiting with the Marquiss the North & Middle
                            Redoubts—and from this circumstance was so straitned in point of time that I believe he carried with him but very few, if
                            any material papers—tho he has a very precise knowledge of the affairs of the post. The Gentlemen of General Arnold’s
                            family I have the greatest reason to believe were not privy in the least degree to the measures he was carrying on or to
                            his escape. I am Dr Sir With very great esteem & regard Yr Most Obed Servt
                        
                        
                            Go: Washington
                        
                    